The opinion of the Court, was delivered by
Hornblowkr, C. J.
The justice adjourned the cause, for his own convenience, as appears by the record, to a period, more than thirty days from the return day of the summons, and then proceeded to trial and judgment in the absence of the defendant. Admitting, that ex mero mota, and for his own convenience, he may adjourn, as it was decided he might do, in Pierson v. Miller, 2 Penn. R. 1011; yet such adjournment must not be for a longer time than the law allows him to adjourn upon the motion of and for the convenience of the parties.
When Pierson v. Miller was decided, that period was fifteen days, now, by the fifth section of the Act of 17th November, 1820, (Rev. Laws, 796,) it has been extended to thirty days. But in this case, the justice adjourned the cause to a day, thirty-five days after the return of the summons.
For this reason the judgment must be reversed. It may be added, the judgment for costs, is entered in figures; and for that reason it must be reversed as to costs at least. Rev. Laws, 557. Vanauken and al. v. Decker, Penn. R. 110, Cole v. Petty, Id: 60.
Ford and Eyerson, Justices concurred.

Judgment Reversed.